DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5, in the reply filed on 5/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of the lyophilized powder comprising about 10 mg brincidofovir, about 50 mg mannitol and about 17.4 mg arginine (claim 4), claims 1-2 & 4 reading thereon, in the reply filed on 5/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.
Claims 3, 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Painter et al. (US 2014/0303092 A1; 2014; IDS reference), in view of Baheti (“Excipients used in lyophilization of small molecules”; 2000; J. Excipients and Food Chem. 1 (1) 41-54; IDS reference), Beringer et al., Ed. (“Remington: The Science and Practice of Pharmacy, 21st Ed.” 2005; Philadelphia College of Pharmacy and Science; pp. 250-265, 802-836, 1678; IDS reference), Gilead Sciences (“Vistide® (cidofovir injection)”; 2001; Physician’s Desk Reference, 55th Ed.; Medical Economics Co., Inc, Montvale, NJ; pp. 1332-1335; IDS reference); and Cold Spring Harbor Protocols (“Recipe: L-arginine buffer”; http://cshprotocols.cshlp.org/content/2007/1/pdb.rec10853.full?text_only=true; 2007; doi:10.1101/pdb.rec10853).
Painter teaches hexadecyloxypropyl cidofovir compositions (title, abstract). In once particular embodiment, a composition is provided that includes a cidofovir lipid prodrug; in one embodiment the nucleoside prodrug is HDP-cidofovir or HCP-CDV [0020]:

    PNG
    media_image1.png
    358
    566
    media_image1.png
    Greyscale

(also known as brincidofovir or CMX001, see instant specification at [0003]).
HCP-CDV has broad spectrum in vitro antiviral activity against all dsDNA viruses of importance to immunocompromised patients [0074]. Table 1 documents that HDP-CDV has much smaller EC50 values than the parent compound, cidofovir on all viruses tested [0075]:

    PNG
    media_image2.png
    411
    667
    media_image2.png
    Greyscale

The Examiner notes, for instance that the EC50 for AdV is 1.3 for Cidofovir, whereas the EC50 for AdV is 0.02 for HDP-CDV, 65 fold smaller (all other comparisons give larger ratios).
Regarding pharmaceutical compositions, these are discussed at [0085] ff.

Liquid pharmaceutically administrable compositions can, for example, be prepared by dissolving, dispersing or otherwise mixing an active compound defined above and optional pharmaceutical adjuvants in a carrier, such as for example, water, or Applicant elected aqueous dextrose to thereby form a solution [0091].  The pharmaceutical composition may also contain minor amounts of nontoxic auxiliary substances including pH buffering agents [0091].
Formulations can contain diluents, examples of diluents include, for example, Applicant elected mannitol (mannitol is also listed as a sweetening agent) [0093].
Compositions suitable for parenteral administration include aqueous sterile injection solution which may contain buffers, and solutes which render the formulation isotonic with the blood of the intended recipient; among compositions for storage are freeze-dried (lyophilized) condition, requiring only the addition of the sterile liquid carrier, for example, water for injections, immediately prior to use.  Extemporaneous injection solutions and suspensions may be prepared from sterile powders, granules and tablets of the kind previously described above [0098].
Therapeutically effective dosages should produce serum concentrations in a range of about 0.1 ng/ml to about 50-100 µg/ml [0081].  Weekly amounts administered include 40 mg, 100 mg and 200 mg; and BIW amounts administered include 100mg and 200 mg (Table 2).  (These amounts establish examples and a range of total brincidofovir obvious for inclusion in an injection formulation; i.e., total amounts for 
Thus, Painter teaches the required active compound brincidofovir, each of mannitol and aqueous dextrose diluents and buffers.  Painter teaches solutions prepared from lyophilisates using sterile components, intended for intravenous administration, in the form of lyophylisates and reconstituted solutions from lyophilisates.  However, combination of components taught into the ingredient combinations required by claim 1 and 18 require picking and choosing from among different locations in Painter, insufficient for anticipation of claim 18.  Painter does not teach a pH of about 8.0 (i.e., the pH range from 6.4-9.6), required by claims 1, 21-24, 26-29, and 33, the concentration of dextrose of about 5% (4-6%; claim 19), the specific concentration ranges of each component of claims 21-24, 33, the solution volume range of claim 25, or the amount ranges of each elected component of claim 26, 27, 28 or 29 (other than brincidofovir).  Painter does not explicitly teach Applicant elected L-arginine as pH buffer.  Painter does not teach the required pH of about 8.0, required by some of the instant claims.
Baheti teaches a review of excipients used in lyophilization of small molecules.  These include, inter alia, bulking agents, buffering agents, and tonicity agents (abstract).  
Bulking agents (p. 43, last section f) form the bulk of the lyophilized product and provide adequate structure to the cake.  These are generally used for low dose (high potency) drugs that per se do not have the necessary bulk to support their own structure (43, right, 2nd paragraph)  [The skilled artisan, in comparing brincidofovir with cidofovir st paragraph).  Maximum potencies of mannitol with other ingredients are 7.5% and 3.6% for IV (infusion) and intramuscular, respectively.
The discussion of Buffering agents (p. 49, right, f) indicates that control of pH is critical to avoid degradation of drug during processing storage and reconstitution, thereby necessitating addition of buffering agent in the lyophilized formulation.  The choice of buffer depends on the pH stability profile of active ingredient as drug needs to be reconstituted and stored for some time before it could be administered to the patient.  Use of 0.1 M phosphate buffer is mentioned (p. 49, right, 2nd paragraph).  Among buffering agents is listed arginine (Figure 5).  Arginine is also listed as an amino acid bulking agent (Figure 5).
Regarding tonicity modifiers the most commonly used tonicity agent is dextrose (p. 51, 1st paragraph).
Poon (Remingtons, p. 252, left, last paragraph) indicates that examples of osmol concentrations of solutions used in peripheral infusions are 5% dextrose solution, rendering obvious the inclusion of about 5% dextrose in the Painter solutions, motivated to approximately match the osmolality of blood.
Akers (Remingtons) discusses Parenteral Preparations; for lyophilizates, solids should be in the range 5-30% (a range overlapping with the amended mannitol rd paragraph), with a target of 10-15% (this preferred range overlaps with the claim 1 range, 2.0-10.8 %, rendering the claims obvious; p. 829, Table 41-7, left, 4th bullet).  Mannitol is commonly used for IV use at 5% (Table 42-1) (50 mg/mL or 274 mM, a concentration reading on claims 1, 42, 44 & 45).  
Regarding pH, this is not discussed by Painter, although Baheti makes clear that pH is important to stability and solubility of the active compound.  In the absence of pH data for brincidofovir, a skilled artisan would have evaluated pH conditions used for the parent compound, cidofovir.  The Remington’s listing of Cidofovir indicates the following (p. 1678):

    PNG
    media_image3.png
    532
    769
    media_image3.png
    Greyscale

Cidofovir solubility is optimal in the pH range 6-8, i.e., including pH 8.  Thus, use of a pH of “about 8.0” is suggested by the pH solubility range of parent compound cidofovir, and 
Vestide (PDR, pp. 1332-1335, Gilead Sciences) teaches cidofovir injection formulations for intravenous infusion only.  The formulation is supplied in clear glass vials, each containing 375 mg of anhydrous cidofovir in 5 mL aqueous solution at a concentration of 75 mg/ml (p. 1332, 1st column, bottom).
Considering that Painter teaches EC50 values for brincidofovir are 65-fold or more lower than comparable EC50 values for cidofovir, the skilled artisan would have reasonably expected to reduce the concentration of cidofovir by 65-fold or more to obtain therapeutically effective concentrations of brincidofovir IV formulations.  Reduction of 75 mg/mL solution by 65 would yield a concentration of 1.15 mg/ml, as a target solution concentration after reconstitution of a lyophilizate, in view of the substantially lower EC50 values for brincidofovir relative to cidofovir taught by Painter, , and the desire to accomplish similar activity by using correspondingly lower concentrations of brincidofovir.  Thus, amounts and concentrations required by the claims would have been obvious as a result of routine optimization based on the lower EC50 values, taking 75 mg/mL as the market concentration of the parent active compound cidofovir.  Considering the cidofovir amount suppled, 375 mg of cidofovir reduced by 65 would yield a corresponding active amount of brincidofovir of 5.8 mg.  Painter teaches therapeutically effective dosages at [0081].  The most preferred range of active ingredient is the 10-500 mg range of the active ingredient per dosage unit form.  Thus, 10 mg is the closest amount in this range to brincidofovir amount calculated as a starting point from the PDF of cidofovir, based on the 65 fold higher potency taught prima facie obvious, being within the preferred range of Painter, and similar to the considerations relative to cidofovir.  Based on about 1 mg/ml as a target of reconstituted solution for dosing, the reconstituted volume would correspond to about 10 ml.  Alternately, IV delivery via typical 100-200 mL volumes would have utilized correspondingly lower concentrations of the 10 mg unit dose, after reconstitution of the lyophilization.
See MPEP 2144.05 (I): 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Use of arginine in an amount sufficient to buffer the solution prior to lyophilization would have been obvious (pKa is about 9, which would effectively buffer in the upper portion of the cidofovir pH range; see, for instance, the Cold Spring Harbor Protocols for preparing L-arginine buffer, using 100 mM to buffer at pH 8.0).  pH 8.0 is within the range for cidofovir discussed by Remingtons, and would have been achieved by arginine at 100 mM.  Having a molecular weight of 174.2 g/mol, 100 mM arginine corresponds to 17.4 mg/mL of solution.

10 mg brincidovofir,
50 mg mannitol, and
17.4 mg arginine, 
with a total weight of 77.4 mg.  

The relative amounts, in terms of weight %, given to two significant figures (as claimed) are:
10/77.4 = 13% brincidofovir,
50/77.4 = 65% mannitol, and
17.4/77.4 = 22% arginine.
These relative concentrations fall within the ranges of claim 2, and fall within the broader ranges of claim 1.  Thus, claims 1-2 & 4 are prima facie obvious.
Starting with around a 10-fold more concentrated brincidofovir solution would have enabled faster lyophilization. Thus, use of amounts within the elected ranges of claim 4 would have been obvious as a result of routine optimization of a formulation intended for lyophilization followed by later reconstitution to achieve about 1.0 mg/mL brincidofovir for injection (based on the above considerations of 65-fold higher activity of brincidofovir relative to cidofovir, modifying the marketed 75 mg/mL cidofovir), after reconstitution.  Thus, amounts based on starting lyophilization using a more concentrated active component prior to lyophilization would have been prima facie obvious, matching amounts or within prior art ranges taught.
Finally, with these considerations as starting points for concentrations of each component, the claimed mg and relative weight % ranges would have followed as a result of routine optimization for the purposes discussed for the formulation components.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611